Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1, 9-10, and 21 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “control unit” which uses a generic placeholder (unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a CPU (Applicant’s specification, [0086]) and equivalents thereof.
Similarly, the limitation “determination unit” is interpreted as corresponding to the CPU (Applicant’s specification, [0086]) and equivalents thereof.

Regarding claim 9, the limitation “display control unit” is interpreted as corresponding to the CPU (Applicant’s specification, [0086]) and equivalents thereof.
The limitation “receiving unit” is interpreted as corresponding to the CPU (Applicant’s specification, [0149]) and equivalents thereof.

Regarding claim 10, the limitation “storage control unit” is interpreted as corresponding to the CPU (Applicant’s specification, [0155]) and equivalents thereof.

Regarding claim 21, the limitations “control unit” and “determination unit” are interpreted as described above regarding claim 1.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 20-21, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the claimed invention, particularly the emphasized features below:
A tomosynthesis imaging control device comprising: a control unit that, in a case in which tomosynthesis imaging that irradiates an object with radiation at a plurality of different irradiation angles to generate a tomographic image in any tomographic plane of the object is performed using a plurality of radiation tubes, controls an operation of the radiation tubes such that the radiation is emitted at irradiation positions whose number is smaller than a total number of irradiatable positions preset so as to correspond to the irradiation angles; and a determination unit that determines whether or not the radiation needs to be additionally emitted at the irradiatable positions different from the irradiation positions to obtain the tomographic image with an image quality level required for diagnosis, on the basis of a determination image obtained by the emission of the radiation at the irradiation positions.

Tsujii (US 2004/0228434 A1) discloses a radiographic device comprising: a radiation source which generates radiation; a detector which detects radiation from the radiation source on a two-dimensional plane and outputs an image signal; an imaging control unit configured to perform radiography of a subject to be examined while rotating the radiation source and the detector relative to the subject; a selection unit configured to select one of a first resolution and a second resolution lower than the first resolution in the radiography in accordance with a rotational position in the relative rotation; and a storage unit configured to store data corresponding to a resolution selected by the selection unit on the basis of the image signal from the detector ([0020]).
While tomosynthesis imaging control devices were generally known in the art, as was using scout scans at lower dosage than imaging doses, the cited prior art does not expressly disclose or suggest first using a subset of irradiatable positions and then determining if full imaging is needed as claimed by Applicant.
Accordingly, claims 1 and 20-21 are allowed.

Regarding claims 2-19, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884